FILE COPY




                                       Court of Appeals
                                        Second District of Texas
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                   FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                             www.txcourts.gov/2ndcoa



                                            April 24, 2015

    Sean Lynch                                            Alison Porterfield
    Attorney at Law                                       Schneider Law Firm, P.C.
    956 W. Rosedale Street                                400 E. Weatherford St., Suite 106
    Fort Worth, TX 76104                                  Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *                              * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00037-CV
                                          02-15-00038-CV

                 Trial Court Case Number:         360-566714-14
                                                  360-558104-14

    Style:       In the Interest of L.A., a child

          You are hereby notified that appellees’ brief has not been filed as required
    by Tex. R. App. P. 38.6(b). You are further notified that this appeal will be set for
    submission without appellees’ brief unless you file with this court on or before
    Monday, May 04, 2015, a motion reasonably explaining the failure to file a brief
    and the need for an extension. See Tex. R. App. P. 10.5(b), 38.6(b).

                                                             Respectfully yours,

                                                             DEBRA SPISAK, CLERK


                                                             By: Rene Wallace, Deputy Clerk

    cc:      Cody L. Cofer
             Cofer Law, P.C.
             111 N. Houston St., Ste. 222
             Fort Worth, TX 76102